Title: To John Adams from Joseph Wheaton, 21 February 1801
From: Wheaton, Joseph
To: Adams, John



Sir
Feby 21st. 1801—

Soon after the memorable afair which took place at Lexington and Concord in Massachusetts on the 19th: of April 1775, the news of it reached the Town of Machias, then most eastern port in the province of Maine, and early in the month of May came to that place two coasting Sloops owned by a Mr. Ichobad Jones, and convoyed by the armed Schooner called the Margarite a British tender, commanded by Captain Moore, having 4 carriage guns fourteen Swivels and Maned with eighteen officers & Seamen, one Sergeant one corperal—twelve Marines and two boys—this vessel came up very near the Town, the officers frequently came on Shore, and behaved with great civility to the inhabitants—but the people Strongly believed that hostile measures were pursuing from the recent afair at Concord, and the weight which the cautious conduct of Capt. Moore gave to that opinion, observing the two Sloops employed in loading with Boards & plank for Barracks of the British troops at Boston; the inhabitants of this little obscure place could no longer supress their feeling when some expressions was made for imbarking with their countrymen, they resolved on a Sunday morning to attempt taking the Margarite by force, with this view they calculated on taking the officers while at church, these officers however discovered something like a menace in the uncommon appearance of a party of men hastening towards a place of worship, and Some with arms suspected the design, and leaped out of the windows, and got Safe on Board their Vessel, a few Shot which came near these officers in their escape from the incautious evinced the motive for assembling in that maner; the vessel had Springs on her cables and fired a few shot into and over the Town; this ocasioned the people to assemble in greater members; the vessel got under way, and fell down the river to protect her convoy, and the people also got down the river faster than the vessel, when stoping at a narrow place ( point) they fired a vollie into the vessel, on which captain Moore who was a brave man brought his vessel to anchor and returned the fire with grape Shot and musketry, and cleared the Shore, the people were headed by one Benjamin Foster, a brave man, and was within Speaking distance of capt. Moore during the fire. night came, the vessel had her cable cut fell down with the tide near one mile from this place, the people remained together, and in the morning were about to seperate, having given up the taking the Margarite Schooner as impractable—When one William Obrien, Dennis Obrien Peter Coolbroth and Myself took a boat, went on board one of the loading Sloops & took possession of her, brought her along side of the wharf and then invited those people to Join us, to pursue and renew the attempt, we prevail’d on twenty Six of the young men, collected twenty Six old rusty Muskets, there rounds of loose powder & ball, one wall piece, one blunderbuss, four pitchforks, and half a Douzen axes, we took on board one barrel of water a small quantity of provisions, and being thus maned, armed and victualled, saild from the wharf with the huzza’s of all the old men, women, & children, collected on this novel and extraordinary ocasion, the Margarite having observed our movements, got under way and Sailed some hours before us but carrying away her main boom in Jibeing in Sailind down a crooked river, obliged her to come too at the entrance of the harbour, where she took Captain Robert Avery who had Just arrived from Novascotia, and from his vessel his boom & rigged it and was Making Sail when our vessel came in Sight, then commenced the chase, a Small lumber boat in pursuit of a well armed British vessel of war—in a Short time she cut away her three boats, Standing for Sea—While thus pursuing we aranged ourselves, appointed Jeremiah Obrien our Conductor John Steele to Steer our Vessel, and in about two hours we received her first fire, but before we could reach her she had cut our rigging and Sails immensely, but having gained to about one hundred yards, one Thomas Neight fired his wall piece, wounded the man at helm and the vessel broached too when we nearly all fired. at this moment Captain Moore imployed himself at a box of hand granades, and put two on board our vessel, which through our crew into great disorder, they having killed, and wounded nine men. Still two ranks which were near the prow got a second fire, When our bowsprit was run through the main Shrouds of the Margarette and Sail, when Six of us Jumped on her quarter deck, and with clubed Muskets drove the crew from their quarters, from the waist into the hold of the Margarette, the Capt. lay mortally wounded, Robert Avery was killed and eight Marines & Saylors lay dead on her deck, the Lieutenant wounded in her Cabin.
Thus ended this bloody affray—Peter Coolbroth died the day after, and with him was thirteen killed & wounded, myself one of the number—In the Margarette was found thirty Muskets, thirty cutlasses, thirty boarding pikes, thirty tomahawks, two boxes of hand granades, & eight cases of pistols, a large quantity of gun & Swivel cartrages.—In the evening we returned with our prise, to the astonishment of all who beheld this well equiped vessel—the next day, we buried Capt. Moore with a Solemnity due to a brave man, and entered all our dead, procured a hospital for the wounded, and Set about landing all the guns, arms, amunition and Stores of the Margaritte, we took immediate possession of the other Sloop belonging to Ichabad Jones, this was a stout able vessel of about ninety tons burden we armed her with the guns of the Margarite, and in two weeks, made her ready, and halled into the Stream; on the very day that our Vessel was thus equiped, there arrived in the mouth of the harbour two other British armed Schooners, one called the Diligence of one hundred & twenty tons commanded by Captain James Knight, the other called Le Tapagouch, commanded by Lieutenant Thomas . the Diligence mounted four Six pounders Sixteen Swivels, and maned with thirty eight Seamen & Marines, La Tapnagouch with ten men Swivels fourteen men—hearing of the arrival of those Vessels at the entrance of the harbour, we collected our Ships Company for the ocasion which consisted of forty men—chose our officers—put our boats a head and towed our vessel down the river the Same day we ordered out a boat to reconnoitre the two Schooners who fortunately concealed themselves on a Small Island and took Captain Knight and five men as they were passing along on the Side of the Island guning in the evening—the next morning June 10th: 1775 at day light came in Sight of those two Schooners, which got their anchors to the prow, over halled their guns lighted their matches, placed all hand to quarters & prepared to resist—but our American Crew Steady to their duty alternately changing the crews in the two boats pulling a head for the attack until our gib boom was fast in that of the Diligence, and with a graplin halled our Sloop along side of the her & took possession without fireing a Shot or the loss of blood—the Le Tapnagouche Struck immediately, and Soon after with a light breeze returned into the harbour with our two prizes, our prisoners were dispatched to watertown near Boston, and Jeremiah Obrien, & John Long were commissioned to command the two vessels, the Sloop which we had fitted out & the Diligence already fit for Sea those vessels cruized with various Success, & took Several prizes in the course of that year—

Joseph Wheaton